Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	Applicant’s election of claims 1-3, 5-20 pertains to Species VI that read on Fig 14 for continuing prosecution without traverse in the communication with the Office on 12/07/2020 is acknowledged. 
The Examiner cannot find any passivation layer in Figure 14 that represent Specie VI as claimed in claim 10; therefore, claim 10 is withdrawn from consideration as directed to non-elected Species.

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (post-AIA ) that forms the basis for the rejections under this section made in this office action.

                                           Claim Rejections - 35 USC § 103

3. 	The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




6. 	Claim 1-3,5-9,11-20  are rejected under 35 U.S.C. 103 as being unpatentable over  Park Korean Patent  KR 10-1247719 B1  ( of record  document listed in the Foreign Patent Document  in Applicant IDS filed on  10/3/2019 ) thereafter Park 719  in view of   Kidoguchi (US 2018/0077802) thereafter Kidoguchi 802 ( also of record , listed in Applicant US Patent Application Publication in Applicant IDS filed on 10/03/2019)
With regard to claim 1, Park 719 discloses (the abstract, Fig 1, Fig 2) all the invention of a semiconductor package, comprising:
a semiconductor chip having an active surface on which a connection pad is disposed and an inactive surface opposing the active surface;(Fig 2 of the translation document, chip 10, the translation document page 4 line 17-19) 
a first encapsulant covering at least portions of each of the inactive surface and a side surface of the semiconductor chip;(Fig 2, encapsulant 40, the translation document page 4 line 17-19)
a connection structure having a first region and a second region sequentially disposed on the active surface of the semiconductor chip, and including a redistribution layer electrically connected to the connection pad of the semiconductor chip (Fig 2, connection Structure 20)
and a metal layer disposed on an upper surface of the first encapsulant, and extending from the upper surface of the first encapsulant to a side surface of a first region of the connection structure,(Fig 2, Metal layer 50, the abstract,, page 4,page 6 of the translation document ) 
wherein the first region of the connection structure has a first width, and the second region has a second width smaller than the first width. (Fig 2) 
	Not specific in Park 719 is the limitation wherein the connection structure including a ground pattern layer;
Kidoguchi 802, however, discloses a connection structure with a ground pattern (Fig 1, the abstract) 
It would have been obvious to one of ordinary skill in the art the time the invention was made to incorporate this feature, taught by Kidoguchi 802 into the Park 719 Package and come up with the invention of claim 1.
The rationale is as the following:
A person skilled in the art at the invention was made would have been motivated to improve the shielding performance of the Park 719 device as taught by Kidoguchi 802 (Para [0012])
With regard to claim 2, Park 719 discloses a semiconductor package comprising a step the first region and the second region of the connection structure. (Page 5, lines 16-18)
With regard to claim 3, Kidoguchi 802 discloses a semiconductor package wherein the ground pattern layer of the connection structure is disposed in the first region, and is connected to the metal layer (Shown in Kidoguchi 802 Fig 1)
With regard to claim 5, Claim 5 is obvious over the Park 719 + Kidoguchi 802 device because it is a mere change of shape, a change of shape is considered within the ordinary skill in the art.
With regard to claim 6, Kidoguchi 802 discloses a package wherein the metal layer exposes the second region of the connection structure. (Shown in Fig 1)
With regard to claim 7, Kidoguchi 802 discloses a package wherein the first and second regions of the connection structure include an insulating layer, respectively, and one of the insulating layers covers the redistribution layer. (Shown in Fig 1)
With regard to claim 8, Kidoguchi 802 discloses a package wherein a portion of the insulating layer of the first region is exposed from a lower surface between the first and second regions of the connection structure. (Shown in Fig 1)
With regard to claim 9, Kidoguchi 802 discloses a package wherein one of the first and second regions includes the redistribution layer, and another of the first and second regions includes another redistribution layer. (Shown in Fig 1)
With regard to claim 18, Park 719 discloses (the abstract, Fig 1, Fig 2) all the invention of a semiconductor package, comprising:
a semiconductor chip having an active surface on which a connection pad is disposed and an inactive surface opposing the active surface; (Fig 2 of the translation document, chip 10, the translation document page 4 line 17-19)
an encapsulant covering at least portions of each of the inactive surface and the side surface of the semiconductor chip; ;(Fig 2, encapsulant 40, the translation document page 4 line 17-19).
a connection structure having first and second regions sequentially disposed on the active surface of the semiconductor chip and having different widths, and including a redistribution layer electrically connected to the connection pad of the semiconductor chip (Fig 2, connection 
structure 20)
a metal layer disposed on an upper surface of the encapsulant, and extending from the upper surface of the encapsulant to the side surface of the first region of the connection structure, and connected to the ground pattern layer located in the first region. (Fig 2, Metal layer 50, the abstract, page 4, page 6 of the translation document)
	Not specific in Park 719 is the limitation wherein the connection structure including a ground pattern layer;
Kidoguchi 802, however, discloses a connection structure with a ground pattern (Fig 1, the abstract) 
It would have been obvious to one of ordinary skill in the art the time the invention was made to incorporate this feature, taught by Kidoguchi 802 into the Park 719 Package and come up with the invention of claim 18.
The rationale is as the following:
A person skilled in the art at the invention was made would have been motivated to improve the shielding performance of the Park 719 device as taught by Kidoguchi 802 (Para [0012])
	With regard to claim 19, Kidoguchi 802 discloses a semiconductor package wherein the metal layer is spaced apart from the second region.
                                    ALLOWABLE SUBJECT MATTER
9. 	 Claims 11-17 are objected as being dependent upon a rejected base claim, but would be
allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
Claim 11-17 are considered allowable since the prior arts of record fail to teach or suggest the limitations: 
--“comprising a frame disposed on the connection structure, and having a first through-hole in which the semiconductor chip is disposed. “--
In combination with all other limitations of claim 11.
	 Claims 20 is objected as being dependent upon a rejected base claim, but would be
allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
Claim 20 is considered allowable since the prior arts of record fail to teach or suggest the limitations: 
--“a frame disposed on the connection structure, and having a through-hole in which the semiconductor chip is disposed; and  a frame metal layer disposed on at least an inner side wall of the through-hole wherein the frame metal layer is electrically connected to the metal layer.”--.
In combination with all other limitations of claim 20.

10.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

11.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

12.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.


                                                     CONCLUSION

13.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM-6.30 PM US Eastern Time  .If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                  /THINH T NGUYEN/                                                                  Primary Examiner, Art Unit 2897